Citation Nr: 0708808	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  05-24 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral flat feet 
(pes planus).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern







INTRODUCTION

The veteran had active service from August 1967 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.


FINDINGS OF FACT

1.  Bilateral pes planus was noted on examination for service 
entrance.

2. An increase in severity of the preexisting pes planus 
during service is not demonstrated.


CONCLUSION OF LAW

Pes planus was aggravated by active service.  38 U.S.C.A. §§ 
1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that the veteran has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to service connection.  In a January 2004 
VCAA letter, the veteran was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
The January 2004 VCAA letter also implicitly notified the 
veteran of the need to submit any pertinent evidence in his 
possession, to identify any source of evidence, and that VA 
would assist in requesting such evidence.  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in January 2004, prior to the March 
2004 rating decision on appeal.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating the elements of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must advise that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is granted.  Id.

In the present appeal, the veteran was provided with notice 
of what type of evidence was needed to substantiate the claim 
for service connection, but no notice regarding a disability 
rating or effective date was provided.  Despite the timing of 
notice in this regard, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Based upon 
the denial below, any questions regarding the disability 
rating or effective date are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions of the VCAA.  The 
veteran was afforded a VA examination to obtain a medical 
opinion regarding the etiology of his bilateral flat foot 
condition.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a pre-existing injury or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

More specifically, there must be competent evidence of 
current disability (established by medical diagnosis); of a 
disease or injury in service (established by lay or medical 
evidence); and of a nexus between in service disease or 
injury and the current disability (established by medical 
evidence).  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
For purposes of 38 U.S.C.A. §§ 1110 and 1131, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

If a disability is found to have pre-existed service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006).



Analysis

In the present case, the veteran's service entrance 
examination report of July 1967 documents a mild bilateral 
pes planus at service entry.  The Board therefore finds that 
the presumption of soundness is not for application.  38 
U.S.C.A. § 1111.  The question remains, however, as to 
whether this preexisting bilateral pes planus was aggravated 
by his tour of military service.

Along with noting the veteran's bilateral flat foot condition 
during the initial enlistment physical, the service medical 
records also show that the veteran was seen in August 1967, 
soon after service entrance, to request arch supports, with 
no pain or complaints.  The veteran's feet were noted to be 
healthy, with a normal range of motion and large insteps. No 
subsequent references to a foot condition are shown. Upon 
discharge examination, the veteran denied foot problems.  In 
other words, the service medical records do not indicate 
aggravation of the veteran's bilateral flat foot condition 
during service.  

Nevertheless, the question of whether there was aggravation 
of the veteran's bilateral flat foot condition was 
specifically addressed in a February 2004 VA examination 
report.  The examiner did not state that the veteran's pre-
existing bilateral foot condition was aggravated during 
service, and instead concluded that progression of the 
veteran's condition would have occurred with any type of 
work. The VA examiner further concluded that it was 
impossible to tell whether aggravation during service sped up 
degenerative changes without resorting to mere speculation.  
In May 2005, additional VA examination findings were sought 
to clarify whether aggravation beyond normal progression 
occurred during service.  Once again, the examiner concluded 
that the question could not be resolved without resorting to 
mere speculation.  

The record also contains a December 2003 letter from a 
private physician, C.M.M., M.D., stating that the veteran's 
foot condition was aggravated by service.  This medical 
opinion lacks probative value however, because, as the 
physician noted, it is based on the veteran's reported 
history without review of the claims folder.  Thus, to the 
extent that this opinion is offered to establish an 
etiological link between the veteran's bilateral flat foot 
condition and service, the Board observes that the opinion is 
highly speculative, and that a finding of service connection 
may not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102. 

The Board also observes that an August 1980 letter from 
C.M.M., M.D., indicates that the veteran had had frequent 
metatarsal pain for only two years. Further, the veteran did 
not mention a foot condition when he sought compensation for 
other disabilities in 1976 and 1977.

There must be objective evidence that a pre-existing 
condition permanently worsened during service to establish 
service connection by aggravation.  While the private 
physician and VA examiners all acknowledge the possibility 
that the veteran's bilateral flat foot condition was 
aggravated during service, they were all unable to identify 
or articulate objective signs, symptoms, or manifestations 
specifically attributable to permanent aggravation beyond 
normal progression during active service.  None of the 
aforementioned documents provide this necessary evidence, and 
no other evidence of record confirms an etiological 
relationship between the veteran's current disability and 
service.  As previously stated, the Board cannot grant a 
service connection claim that is based on speculation or 
remote possibility; the evidence must at least be in 
equipoise demonstrating aggravation.

The Board does not doubt the sincerity of the veteran's 
beliefs that his current foot symptoms are medically related 
to his military service.  However, the veteran cannot 
establish his claim on the basis of his assertions, alone.  
The claim on appeal turns on medical matters, and, as a 
layperson without appropriate medical training and expertise, 
the veteran simply is not competent to render a probative 
(i.e., persuasive) opinion on such a matter.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
For these reasons, the veteran's own assertions as to the 
etiology of his condition have no probative value.

The Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection, rendering the statutory provision regarding 
resolution of reasonable doubt inapplicable.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for pes planus is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


